         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 S.M., a minor, by her next friend,
 ALISON KING,
                               Plaintiff,                         20-CV-5164 (JPO)

                     -v-                                      OPINION AND ORDER

 CITY OF NEW YORK and GOOD
 SHEPHERD SERVICES,
                       Defendants.


J. PAUL OETKEN, District Judge:

       S.M., a minor in the foster care system, brings suit under 42 U.S.C. § 1983 against the

City of New York (“the City”) and Good Shepherd Services (“Good Shepherd”). S.M. claims

her rights under the Fourteenth Amendment and the Adoption Assistance and Child Welfare Act

of 1980 (“AACWA”) were violated when she was held for five months in the City’s custody at a

Good Shepherd facility. S.M. also brings several claims under New York state law. The City

and Good Shepherd move to dismiss for lack of subject-matter jurisdiction and for failure to state

a claim. The Court heard oral argument on the pending motions on June 17, 2021. For the

reasons that follow, Defendants’ motions are granted in part and denied in part.

I.     Background

       The following facts, drawn from the operative complaint, are presumed true for the

purposes of this motion. (See Dkt. No. 25 (“FAC”).)

       S.M., a minor, was thirteen years old when the events at issue in this case began. (FAC

¶ 1.) The City had custody of S.M. for a portion of 2019 through the Administration for

Children’s Services (“ACS”), a foster services agency. (Id.) Good Shepherd, a not-for-profit




                                                1
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 2 of 17




corporation that contracts with ACS to offer foster care services, operates Euphrasian, the mental

health facility where S.M. was held. (FAC ¶ 10.)

       In April 2019, S.M. entered ACS custody following reports of sexual abuse at her

home. (FAC ¶¶ 24–26.) On April 7, S.M. was transferred to Euphrasian. (FAC ¶ 29.)

Euphrasian is a “diagnostic facility . . . for female adolescents requiring supervision because of

mental illness, violent behavior, criminal records, or other similar issues.” (FAC ¶ 30.)

Euphrasian is not intended to be a long-term housing facility, but rather is for “short-term stays

of female adolescents in crisis before they are placed in an appropriate long-term situation.”

(Id.) Nevertheless, due to Defendants’ practice of assigning foster placements based on the

availability of spots in various care settings, not based on a child’s needs, S.M. was “indefinitely

warehous[ed]” at Euphrasian. (FAC ¶ 36.) Indeed, S.M. was held at the facility for five months,

four of which came after a psychological evaluation conducted by Good Shepherd staff

recommended that S.M. be removed from Euphrasian and sent to a therapeutic foster home.

(FAC ¶ 35.)

       At Euphrasian, S.M.’s freedom of movement was limited. (FAC ¶¶ 31, 60.) Her

education suffered since she was unable to attend her school in person and conditions at the

facility made remote learning difficult. (FAC ¶¶ 45–49.) S.M.’s access to therapy was also

interrupted and she was bullied, harassed, and threatened by other residents, to the point that she

was removed from the general population on several occasions. (FAC ¶¶ 40, 55–59.) S.M.

raised these various issues with her ACS caseworker and Good Shepherd staff, but her placement

at Euphrasian was maintained. (FAC ¶ 41.)

       S.M.’s mental health was directly damaged by her time at Euphrasian: She has been

diagnosed with post-traumatic stress disorder and suffers from nightmares, anxiety, and phobias




                                                 2
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 3 of 17




related to her stay. (FAC ¶ 66–67.) Furthermore, the stay at Euphrasian created second-order

stressors for S.M., as she was isolated from friends and relatives (only one friend could see her)

and fell behind in school. (FAC ¶ 63–64.)

       S.M. brings this action seeking damages for the harms she suffered while inappropriately

placed at Euphrasian. She alleges that Defendants violated her Fourteenth Amendment due

process rights, including her right to be free of unreasonable and unnecessary intrusions into her

emotional well-being. Additionally, S.M. alleges that Defendants deprived her of a written case

plan of the type to which AACWA entitles her. Finally, S.M. alleges that she was deprived of

the type of foster care to which she is entitled under New York law and that Defendants

negligently placed and supervised her at Euphrasian.

II.    Standard of Review

       A plaintiff facing a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). Furthermore, the Court “must accept as true all well-pled

factual allegations in the complaint and draw all reasonable inferences in the plaintiff’s favor.”

Doe v. Indyke, 457 F. Supp. 3d 278, 282 (S.D.N.Y. 2020) (citing Steginsky v. Xcelera Inc., 741

F.3d 365, 368 (2d Cir. 2014)).

       In reaching a decision on a motion to dismiss, the Court may consider “any written

instrument attached to [the complaint] as an exhibit, materials incorporated in it by reference,

and documents that, although not incorporated by reference, are integral to the complaint.” Sira




                                                 3
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 4 of 17




v. Morton, 380 F.3d 57, 67 (2d Cir. 2004) (citations omitted). However, those are the only

materials outside of the complaint that the Court may consider. Roth v. Jennings, 489 F.3d 499,

509 (2d Cir. 2007).

III.    Discussion

        Defendants advance several arguments in favor of dismissing S.M.’s claims: (1) that the

Rooker-Feldman doctrine deprives the Court of subject matter jurisdiction in this case; (2) that

the Section 1983 claims should be dismissed because no individual defendant is named; (3) that

S.M. has failed to plausibly allege that Defendants had a “policy or custom” of depriving patients

of their rights; (4) that Good Shepherd is not a “state actor” that can be held liable under Section

1983; (5) that the conduct S.M. alleges does not plausibly rise to the level of a Fourteenth

Amendment violation; (6) that AACWA does not grant a private right of action; and (7) that the

Court should either decline to exercise supplemental jurisdiction over the state claims or dismiss

them outright. The Court addresses each of these arguments in turn.

        A.      The Rooker-Feldman Doctrine

        The only federal court with jurisdiction to review state-court judgments is the Supreme

Court. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923). Therefore, under the Rooker-Feldman doctrine, inferior

federal courts must “abstain from considering claims when four requirements are met: (1) the

plaintiff lost in state court, (2) the plaintiff complains of injuries caused by the state court

judgment, (3) the plaintiff invites district court review of that judgment, and (4) the state court

judgment was entered before the plaintiff’s federal suit commenced.” McKithen v. Brown, 626

F.3d 143, 155 (2d Cir. 2010). S.M.’s allegations do not satisfy these criteria. S.M. claims that

Defendants violated her rights after the New York Family Court placed her in their care. (FAC




                                                   4
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 5 of 17




¶ 6.) The injuries she alleges were caused not by the court’s judgment, but by those responsible

for her at Euphrasian. (See, e.g., Comp. ¶¶ 22, 66.) Moreover, S.M. is not seeking a review of

the judgment placing her into ACS’s care, so she is not seeking district court review of a

previously entered state court judgement. The Rooker-Feldman doctrine is inapplicable here.

       B.      Lack of Individual Defendants

       Pursuant to Section 1983, “every person” who, acting under color of state law, violates a

person’s rights granted by the Constitution or federal law may be held liable. 1 It is well settled

that local governments are “persons” not “wholly immune from suit under § 1983.” Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 663 (1978). Although typically Section

1983 claims are brought against individuals and government agencies together, Defendants’



1
  The City’s suggestion that Section 1983 provides a right of action only for constitutional
violations is incorrect. (See Dkt. No. 21 at 10.) One case cited for this proposition, Martinez v.
City of New York, is not binding precedent. 340 Fed. App’x 700, 702 (2d Cir. 2009). Moreover,
the binding precedent cited by the summary order in Martinez, Curley v. Village of Suffern, does
not suggest that constitutional violations are the only available basis for Section 1983 actions —
statutory claims were simply not at issue in the case. 268 F.3d 65 (2d Cir. 2001). The Curley
court cited the Supreme Court’s observation in City of Los Angeles v. Heller that “if a person has
suffered no constitutional injury at the hands of the individual police officer, the fact that the
departmental regulations might have authorized the use of constitutionally excessive force is
quite beside the point.” Curley, 268 F.3d at 71 (quoting Heller, 475 U.S. 796, 799 (1986) (per
curiam)). The Curley court observed that Heller meant that the Second Circuit had “recognized
that a municipality cannot be liable for inadequate training or supervision when the officers
involved in making an arrest did not violate the plaintiff's constitutional rights.” 268 F.3d at 71
(quoting Amato v. City of Saratoga Springs, 170 F.3d 311, 320 (2d Cir. 1999)). But neither
Curley nor Heller purported to address Section 1983’s protection of constitutional rights as
distinguished from federal statutory rights. Indeed, the statute itself plainly states that that
Section 1983 provides relief for those deprived of “any rights, privileges, or immunities secured
by the Constitution and laws.” 42 U.S.C. § 1983 (emphasis added). For recent recognition that
Section 1983 actions can be based on federal statutory rights, see, for example, Hickman v. City
of New York, No. 19 Civ. 5292, 2021 WL 2473806, at *3 (S.D.N.Y. June 17, 2021) (“To state a
claim under Section 1983, a plaintiff must allege two elements: ‘[i] the defendant acted under
color of state law; and [ii] as a result of the defendant's actions, the plaintiff suffered a denial
of her federal statutory rights, or her constitutional rights or privileges.’”) (quoting Annis v. Cnty.
of Westchester, 136 F.3d 239, 245 (2d Cir. 1998)).


                                                  5
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 6 of 17




suggestion that individual defendants are required for such an action is unsupported by any

authority. Furthermore, the Second Circuit has held that municipalities can be liable under

Section 1983 even when an individual defendant is found not liable. See, e.g., Barret v. Orange

Cnty. Hum. Rts. Comm’n, 194 F.3d 341, 350 (2d Cir. 1999).

        C.      Monell Liability

        Although Section 1983 allows local governments to be held liable for their employees’

actions, those employees must be acting “under color of [a state] statute, ordinance, regulation,

custom, or usage.” 42 U.S.C. § 1983. Therefore, to be viable, a Section 1983 claim must

establish “(1) an official policy or custom that (2) causes the plaintiff to be subjected to (3) a

denial of a . . . right.” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995) (quotation

omitted). On one hand, “official policy need not be explicit; it also need not be an affirmative

act.” MacIssac v. Town of Poughkeepsie, 770 F. Supp. 2d 587, 596 (S.D.N.Y 2011). On the

other hand, where a custom is implicit or involves a failure to act, a plaintiff attempting to prove

an impermissible custom must show both a pattern of rights violations, see DeCarlo v. Fry, 141

F.3d 56, 61 (2d Cir. 1998), and the “deliberate indifference of supervisory officials” to abuse,

Jones v. Town of East Haven, 691 F. 3d 72, 81 (2d Cir. 2012).

        Drawing all reasonable inferences in S.M.’s favor, as it must at this stage, the Court finds

plausible S.M.’s claims that there is an official policy or custom of “warehousing” children in

facilities ill-suited to their needs. It is true that S.M. has not alleged that this policy is in writing

or that she overheard the alleged policy discussed by staff. (See Dkt. No. 34 at 3.) Yet S.M.

need not allege such specific facts at this stage. The City’s description of the facts that must be

alleged for a claim to be plausible is overly stringent. (See id.) S.M.’s pleadings, viewed in the

most favorable light, “tends to support, at least circumstantially” the inference that the policy she




                                                    6
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 7 of 17




alleges exists. This is the standard she must meet. See Oparaji v. City of New York, No. 96 Civ.

6233, 1997 WL 139160, at *3 (E.D.N.Y. Mar. 21, 1997) (quotation omitted). Indeed, the fact

that S.M. remained at Euphrasian despite raising her allegedly improper placement to staff tends

to support an inference that Defendants fostered a culture of deliberate indifference. The Court

finds S.M.’s allegations sufficiently plausible to survive a motion to dismiss.

        D.      Good Shepherd as a State Actor

        Good Shepherd seeks to dismiss the Section 1983 claims against it, arguing that as a

private entity it was not acting “under color of any statute, ordinance, regulation, custom, or

usage, of any State.” 42 U.S.C. § 1983. Despite the strength of Good Shepherd’s argument, the

Court remains bound by Second Circuit precedent holding that foster care providers are state

actors for purposes of Section 1983.

        A plaintiff asserting Section 1983 claims must show state action. Sybalski v. Indep. Grp.

Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008) (per curiam). However, formally

private entities “may become so entwined with governmental policies or so impregnated with a

governmental character as to become subject to the constitutional limitations placed upon state

action.” Perez v. Sugarman 499 F.2d 761, 764 (2d Cir. 1974) (quotation omitted). A key marker

of whether private entities are engaging in “state action” is whether “those private parties are

performing a function public or governmental in nature and which would have to be performed

by the Government but for the activities of the private parties.” Id. at 765. The Second Circuit

has held that foster agencies meet this test, id., and declined to overrule this holding, see, e.g.,

Phelan ex rel. Phelan v. Mullane, 512 F. App’x 88, 90 (2d Cir. 2013), despite every other circuit

now agreeing that private foster agencies do not act under color of state law, see Howell v.




                                                   7
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 8 of 17




Father Maloney's Boys’ Haven, Inc., 424 F. Supp. 3d 511, 519 (W.D. Ky. 2020) (collecting

circuit cases), aff’d, 976 F.3d 750 (6th Cir. 2020).

       A number of district courts in this circuit have noted that treating foster agencies as state

actors is in tension with the Supreme Court’s increasing skepticism — in the almost forty years

since Perez — toward applying constitutional demands to plausibly private action. See, e.g.,

Castro v. Windham, No. 16 Civ. 8148, 2017 WL 4676644, at *4 (S.D.N.Y. Sept. 19, 2017); P.P.

v. City of New York, No. 13 Civ. 5049, 2014 WL 4704800, at *15 (S.D.N.Y. Sept. 19, 2014). In

fact, six months after Perez, the Supreme Court announced that only private actors performing

functions “traditionally exclusively reserved to the State” could be liable under Section 1983.

Jackson v. Metro. Edison Co. 419 U.S. 345, 352 (1974) (emphasis added). In New York, foster

care has not traditionally been an exclusive state function, as Judge Korman detailed in Phelan

ex rel. Phelan v. Torres, 843 F. Supp. 2d 259, 270 (E.D.N.Y. 2011), aff’d sub nom. Mullane, 512

F. App’x 88. Nevertheless, despite reservations about whether foster agencies should be

considered state actors, Judge Korman concluded that foster agencies can be liable under Section

1983 until the Second Circuit holds otherwise. See Torres 843 F. Supp. 2d. at 274.

       Good Shepherd cites two district court cases in this circuit independently holding that

foster agencies are not state actors. See CB v. St. Vincent’s Servs., Inc., No. 16 Civ. 2282, 2018

WL 1737701, at *4 (S.D.N.Y. Mar. 19, 2018) (holding that “the view enunciated by the Supreme

Court [in imposing an ‘exclusively reserved’ standard] has substantially replaced the approach

relied upon in Perez”); Raghunath v. New York, No. 14 Civ. 4218, 2015 WL 4623467, at *6

(E.D.N.Y. July 30, 2015). However, the Court remains bound by the Second Circuit, and several

recent cases in this circuit note that the precedential weight of Perez remains clear, despite the

shaky foundations of its underlying logic. See Castro, 2017 WL 4676644, at *4; Mortimer v.




                                                  8
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 9 of 17




City of New York, No. 15 Civ. 7186, 2018 WL 1605982, at *13 (S.D.N.Y. Mar. 29, 2018). Good

Shepherd is a state actor under Second Circuit precedent, and the claims against it survive.

       E.      S.M.’s Fourteenth Amendment Claims

       As a person in state custody, S.M. has a Fourteenth Amendment right “to protection from

harm,” which includes protection from physical injury, but also “free[dom] from unreasonable

and unnecessary intrusions into [her] emotional well-being.” Marisol A. ex rel. Forbes v.

Giuliani, 929 F. Supp. 662, 675 (S.D.N.Y. 1996), aff’d, 126 F.3d 372 (2d Cir. 1997). To prevail

on her Fourteenth Amendment claim, S.M. must show that she was physically or mentally

harmed in a way that is “so egregious, so outrageous, that it may fairly be said to shock the

contemporary conscience.” Southerland v. City of New York, 680 F.3d 127, 151 (2d Cir. 2012)

(citation omitted). Plaintiff argues that the “egregious, outrageous” standard “applies only to

separation of children from their parents.” (Dkt. No. 30 at 9.) While the Southerland court

applied the “egregious, outrageous” standard to child removal, this is a general test for

substantive due process claims and applies in many circumstances. See, e.g., Lombardi v.

Whitman, 485 F.3d 73, 79 (2d Cir. 2007) (finding the “egregious, outrageous” standard applied

when determining whether false government reassurances that the post-9/11 World Trade Center

site was safe violated due process).

       It is true that courts have found municipal conduct to be egregious or outrageous

primarily in cases where children suffered abuses seemingly more graphically disturbing than the

abuse S.M. alleges. See, e.g., Marisol A., 929 F. Supp. at 670 (the child plaintiff was “confined

to a closet for several months, deprived her of sustenance resulting in her eating her own feces”);

Doe ex rel. Johanns v. N.Y. City Dep’t of Soc. Servs., 670 F. Supp. 1145, 1155–58 (S.D.N.Y.

1987) (children were deprived of adequate sleeping quarters, family communication, food, and




                                                 9
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 10 of 17




mental care). Regardless of how the claims at hand stack up against those in other due process

cases, to survive a motion to dismiss, S.M. must only plead “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. Here, the length of time S.M. was in Euphrasian, the fact S.M.’s physical safety

was allegedly threatened, and the mental and emotional trauma S.M. endured together suggest

that a Fourteenth Amendment violation is plausible, and that there is “more than ‘[t]he mere . . .

scintilla of evidence in support’” of her claims. See Hayut v. State U. of N.Y., 352 F.3d 733, 743

(2d Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). Plaintiff is

entitled to discovery to show that Defendants’ conduct in fact meets the high bar of the

“egregious, outrageous” standard.

        F.      S.M.’s Claims Under the AACWA

        The Defendants move to dismiss S.M.’s AACWA claims under the theory that the

interlocking AACWA provisions S.M. cites — 42 U.S.C. §§ 671(a)(16), 671(a)(22), 675(1)(A),

675(1)(B), 675(1)(G), and 675(5)(A) — do not create a right of action. To be sure, none of these

sections explicitly provides a private right of action. However, Plaintiff contends that the

AACWA provisions grant her federal statutory rights, which could then be enforced via Section

1983.

        The test to determine whether a federal statute creates a right has three prongs: (1)

Congress must have “intended that the provision in question benefit the plaintiff”; (2) the statute

must “unambiguously impose a binding obligation on the States”; and (3) the right must not be

“so vague and amorphous that its enforcement would strain judicial competence.” Blessing v.

Freestone, 520 U.S. 329, 340–41 (1997) (internal quotation marks omitted). Furthermore, even

if a plaintiff demonstrates that a federal statute creates an individual right, there is only a




                                                  10
         Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 11 of 17




rebuttable presumption that the right is enforceable under Section 1983. Id. at 341. “[D]ismissal

is proper if Congress ‘specifically foreclosed’ a remedy under § 1983” by expressly

precluding Section 1983 claims or by creating “a comprehensive enforcement scheme that is

incompatible with individual enforcement under § 1983” thereby impliedly foreclosing claims

under that provision. Id. (citations omitted). The Court thus must determine whether each of the

provisions S.M. cites creates an enforceable right under the Blessing test.

                1.      Section 671(a)(16)

        Section 671(a)(16) requires that, in order to receive federal funds tied to foster care, each

state have a plan that: “provides for the development of a case plan [] as defined in section

675(1) of this title . . . for each child receiving foster care . . . and provides for a case review

system which meets the requirements described in sections 675(5) . . . of this title with respect to

each such child.” 42 U.S.C. § 671(a)(16). This requirement meets all three parts of the Blessing

test. First, the provision clearly seems to benefit “each child” in state foster care, of whom S.M.

was one. Second, the statute imposes an unambiguous obligation on the states. Indeed, in

Wilder v. Virginia Hosp. Ass’n, the Supreme Court held that a statute allowing federal funds to

be withheld in case of noncompliance constituted an obligation enforceable under Section 1983.

496 U.S. 498, 512 (1990) (finding the withholding language in a case about Medicaid payments

“succinctly sets forth a congressional command, which is wholly uncharacteristic of a mere

suggestion or nudge”) (quotations omitted). Third, the right created within Section 671(a)(16) is

neither vague nor amorphous, since it simply requires the development of a case plan. 2 See Eliza




2
 For all the AACWA sections discussed, Congress did not specifically foreclose enforcement,
nor did it create another enforcement mechanism.


                                                   11
        Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 12 of 17




W. ex rel. Barricelli v. City of New York, No. 15 Civ. 5273, 2016 WL 4750178, at *5 (S.D.N.Y.

Sept. 12, 2016) (similarly concluding that Section 671(a)(16) creates a private right of action).

               2.      Section 675(1)

       S.M. claims that, in addition to the right to a case plan, Section 671(a)(16) creates federal

rights to the features described in the Sections 675(1) and 675(5). With respect to Section

675(1), the Court disagrees with S.M. and will grant Defendants’ motions to dismiss claims

under this section. Section 671(a)(16) states that Section 675(1) “define[s]” the case plan,

making it unclear whether Section 675(1) “unambiguously creates a binding obligation.”

Additionally, as Judge Swain explained in a 2016 opinion, the text of Section 675(1) itself “is

phrased largely in terms of requiring ‘discussion’ of safety, placement propriety and other issues,

and of ‘design’ to meet certain goals or outcomes. . . . While it is of course to be expected that a

plan will be implemented, nothing in the statutory language specifically requires implementation

or achievement of all of the particulars of the plan, much less successful achievement of

outcomes.” Barricelli, 2016 WL 4750178 at *6. Admittedly, Subsections 675(1)(B) and

675(1)(G) also use the verbs “assuring” and “ensuring.” Nevertheless, as a whole, Section 675(1)

sounds mostly in the register of definitional guidance. Furthermore, even if Congress intended

Section 675(1) to impose a binding obligation, this obligation would be too “amorphous” for

judicial enforcement. S.M. herself argues that Section 675(1) deals with “address[ing] her

individual needs” (Dkt. No. 31 at 21); determining a particular child’s needs as a matter of law

would indeed “strain judicial competence” and would also be tantamount to enforcing a

requirement that foster children achieve successful outcomes. Because Section 675(1) does not

pass the second or third prong of the Blessing test, there is no right of action under Section

675(1) and the claims thereunder are dismissed.




                                                 12
        Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 13 of 17




               3.      Section 675(5)

       Section 675(5) does grant S.M. a right to certain mandatory features of a case plan. The

part of the Section under which S.M. brings her claim reads: “The term ‘case review system’

means a procedure for assuring that [] each child has a case plan designed to achieve placement

in a safe setting that is the least restrictive (most family like) and most appropriate setting

available and in close proximity to the parents’ home, consistent with the best interest and

special needs of the child.” 42 U.S.C. § 675(5)(A). It is noteworthy that Section 675(5) speaks

of “assuring” certain elements of a case plan. Additionally, Section 671(a)(16) references

Section 675(1) as “defining” a class plan but references Section 675(5) as containing

“requirements.” See 42 U.S.C. § 671(a)(16). Both these facts suggest that the language of

Section 675(5) creates a binding obligation, thereby satisfying the second prong of the Blessing

test. Moreover, this section passes the first and third prongs of the test since it targets foster

children and requires placement to meet criteria that are not too “vague or amorphous.”

Therefore, S.M. has a right to a case plan “designed to achieve placement in a safe setting that is

the least restrictive (most family like) and most appropriate setting available . . . consistent with

[her] best interest and special needs.” See 42 U.S.C. § 675(5)(A).

               4.      Section 671(a)(22)

       Section 671(a)(22) is too vague and amorphous to enforce, even if Congress intended it

to impose a binding obligation on municipalities. Section 671(a)(22) provides that a state shall

“develop and implement standards to ensure that children in foster care placements in public or

private agencies are provided quality services that protect the safety and health of the children.”

42 U.S.C. § 671(a)(22). A requirement that foster children’s safety be protected coincides with

the enforceable requirement in Section 675(5) as well as with the holding of Marisol A., 929 F.




                                                  13
        Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 14 of 17




Supp. at 675. However, the additional requirement in Section 671(a)(22) that foster care provide

“quality services” has the same problems of enforcement as Section 675(1). What constitutes a

“quality” service is too fact-dependent and child-specific to enable judicial determination. The

purported requirement of “quality services” is of equal specificity to the purported requirement

that a “reasonable effort” be made to “preserve and reunify families.” 42 U.S.C. §

671(a)(15)(B). Yet this subsection has been found not to create a right enforceable under Section

1983. See Suter v. Artist M. 503 U.S. 347, 363 (1992). Similarly, Section 671(a)(22) does not

create a federal right, and so the claim under that section is dismissed.

                                               * * *

       In sum, AACWA Sections 671(a)(16) and 675(5) create federal rights under the Blessing

test. Therefore, S.M. has a right to the creation of a case plan, and that plan must be “consistent

with [her] best interest and special needs.” 3 In contrast, AACWA Sections 675(1) and



3
  At this stage it would be inappropriate to consider Defendants’ arguments that S.M.’s
placement at Euphrasian was consistent with her interests. In support of their contention,
Defendants cite S.M.’s New York Family Court proceeding (noting S.M.’s suicidal ideation, (see
Dkt. No. 17-3)) and a social worker’s case report (stating that it was S.M.’s father, not
Defendants, who kept her from returning to school (see Dkt. No. 28-1)). However, at the motion
to dismiss stage, courts may consider “only the facts stated on the face of the complaint, in
documents appended to the complaint or incorporated in the complaint by reference, and to
matters of which judicial notice may be taken.” Thomas v. Goord, 215 Fed. App’x. 51, 52 (2d
Cir. 2007) (quotations omitted). Judicial notice may be taken of “a fact that is not subject to
reasonable dispute because it (1) is generally known within the trial court’s territorial
jurisdiction; or (2) can be determined from sources whose accuracy cannot reasonably be
questioned.” See Faulkner v. Verizon Commc'n, Inc., 156 F. Supp. 2d 384, 391 (S.D.N.Y. 2001)
(quotations omitted). While the Court may take notice of the existence of other court
proceedings in a case, see Staehr v. Hartford Fin. Serv. Grp., 547 F.3d 406, 425 (2d Cir. 2008), it
may not take judicial notice of that proceeding for the truth of the matters asserted therein,
Frigerio v. United States, No. 10 Civ. 9086, 2011 WL 3163330, at *6 (S.D.N.Y. July 22, 2011).
Given such standards, it would be improper for this Court to consider allegations about S.M.’s
father: they are not in the complaint, nor generally known, nor unquestionable. It would also be
improper to consider allegations about S.M.’s suicidal ideation, since Defendants refer to the
factual findings of another court proceeding.


                                                 14
        Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 15 of 17




671(a)(22) do not grant S.M. federal rights under Blessing. Consequently, claims under these

two sections are dismissed. 4

       G.      Supplemental Jurisdiction Over S.M.’s State Law Claims

       When a federal court has original jurisdiction over some claims, it also “shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. § 1367(a). Claims are part of the same case or

controversy when they arise out of a “common nucleus of operative fact.” Briarpatch Ltd., v.

Phoenix Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004) (internal quotation marks omitted).

Here, the Court has original jurisdiction over several viable Section 1983 claims. Additionally,

S.M.’s state claims relate to the same facts as her federal claims. Indeed, she contends that her

state right to appropriate placement was violated by her long stay at Euphrasian and the hardship

she alleges she suffered there. Based on these findings, the Court concludes that supplemental

jurisdiction over S.M.’s state-law claims is proper.

       In the alternative, Defendants argue that S.M.’s state claims should be dismissed on their

merits. The Defendants’ arguments are unavailing: For the same reasons that S.M. has asserted

viable claims under AACWA, she has asserted viable claims under New York state laws very

similar to AACWA. 5 S.M. seeks to enforce 18 NYCRR §§ 430.11(d)(1) and 430.11(c)(1)(i)

against New York and Good Shepherd. Section 430.11(d)(1) requires a foster child to be placed

in the “least restrictive and most homelike setting in which the child can be maintained safely.”


4
  The Court’s analysis of which AACWA sections create federal rights closely mirrors the
thorough study undertaken by Judge Swain in Eliza W. ex rel Barricelli, 2016 WL 4750178.
5
  The New York test for whether a statute creates a privately enforceable right is composed of
essentially the same three factors as the Blessing test. See Mark G. v. Sabol, 93 N.Y.2d 710, 719
(1999).


                                                 15
        Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 16 of 17




The state statute’s language is similar to the AACWA Section 675(5) requirement that case plans

achieve “safe” placement in the “least restrictive (most family like)” setting available. Likewise,

the language of 18 NYCRR Section 430.11(c)(1)(i) lays out a requirement echoing AACWA

Section 675(5). The New York law states that “[w]henever possible, a child shall be placed in a

foster care setting which permits the child to retain contact with the persons, groups and

institutions with which the child was involved.” This statute appears to impose a standard that is

similar to AACWA Section 675(5)’s requirement of a “family like” setting. The federal and

New York statutes are sufficiently similar such that the Court’s previous analysis regarding

AACWA applies with equal force here. S.M.’s state-law claims survive the motion to dismiss.

        Additionally, S.M. brings a common law claim for negligent placement and supervision,

which Defendants assert is either an impermissible challenge to their broad authority to make

placements or too scantly plead. The Court disagrees for reasons largely already discussed.

S.M.’s challenge is to how she was treated while at Euphrasian — she is not challenging

Defendants’ (or the Family Court’s) authority to send her to Euphrasian in the first place.

Moreover, at the motion to dismiss stage, S.M. need not present particularly developed

allegations. For these reasons, the negligent placement and supervision claims may proceed as

well.

IV.     Conclusion

        For the foregoing reasons, the City of New York and Good Shepherd’s motions to

dismiss are GRANTED with respect to the claims under 42 U.S.C. §§ 675(1) and 671(a)(22). In

all other respects, Defendants’ motions are DENIED.

        Defendants shall file answers to the remaining claims within 21 days after the date of this

Opinion and Order.




                                                16
       Case 1:20-cv-05164-JPO Document 43 Filed 07/26/21 Page 17 of 17




      The Clerk of Court is directed to close the motion at Docket Numbers 16 and 20.

      SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                             17
